Exhibit 15
5/17/2021                                                       nimbus screenshot app print
                                                                                                                                        screenshot-www.groupon.com-2021.05.17-14_40_55
                                                                                  https://www.groupon.com/deals/pinky-promise-beauty-7?deal_option=485e8ecf-3274-4a17-84a1-1a8f35b67eeb
                                                                                                                                                                              17.05.2021




chrome-extension://bpconcjcammlapcogcnnelfmaeghhagj/edit.html                                                                                                                       1/3
5/17/2021                                                       nimbus screenshot app print




chrome-extension://bpconcjcammlapcogcnnelfmaeghhagj/edit.html                                 2/3
5/17/2021                                                       nimbus screenshot app print




chrome-extension://bpconcjcammlapcogcnnelfmaeghhagj/edit.html                                 3/3
